Citation Nr: 0818825	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder disability and if so, is service connection 
warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine and if so, 
is service connection warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran's case was advanced on the docket, pursuant to 
his motion and the requirements of 38 C.F.R. 
§ 20.900(c)(3)(2007).  

The issues of service connection for left shoulder disability 
and degenerative joint disease of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied entitlement 
to service connection for left shoulder injury and a cervical 
spine disability, the veteran did not appeal.

2.  In July 2006, the veteran filed a request to reopen his 
claims.

3.  Additional evidence received since the July 1999 rating 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.





CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying service connection 
for left shoulder disability and cervical spine disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for left shoulder 
disability and cervical spine disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in August 2006.  

Additionally, in a new and material evidence claim, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Because the claims are being reopened, the 
veteran is not prejudiced in this regard.  Any error, if 
present, is harmless.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

New and Material Evidence

As detailed, the veteran's claims of service connection for 
left shoulder disability and degenerative joint disease of 
the cervical spine were denied in a July 1999 rating 
decision.  The veteran did not file an appeal; thus, the 
rating decision became final.  38 U.S.C.A. § 7105.  

In 2006, the veteran filed an informal claim, seeking to 
reopen the matters.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As an aside, it is noted that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board also notes that a review of the record discloses 
that the RO issued a Formal Finding on the Unavailability of 
the veteran's service medical records.  Due to the missing 
service medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

At the time of the July 1999 rating decision, the RO reviewed 
the veteran's January 1998 VA examination report which 
reflects a diagnosis of left shoulder bursitis and moderate 
degenerative disease of the spine.  The RO also reviewed an 
October 1998 letter from R. Merrill, M.D., which reflects a 
diagnosis of degenerative disease of the left shoulder and 
cervical spine.  Based that evidence, the RO denied service 
connection for left shoulder disability and cervical spine 
disability.  If found no evidence of treatment in service or 
medical evidence linking the disabilities to military 
service.  

Since the July 1999 rating decision, the RO has received new 
and material evidence.  Specifically, the veteran has 
submitted a September 2006 statement that he hurt his 
shoulder and neck in May 1952 in service while operating a 
caterpillar/bulldozer and that he sought treatment at the 
Reno Veterans Administration Hospital that night.  In 
addition, newly received evidence includes an August 2007 VA 
opinion stating that the veteran gave a history of "fall 
from bulldozer while in service injuring left shoulder.  
Patient is having left shoulder pain for many years since the 
fall.  This pain is more likely than not related to his 
injury while in service."  Given the mandates of O'Hare and 
Justus, the Board finds that the new evidence bears directly 
and substantially upon the specific matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  The claims, therefore, are reopened.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left shoulder 
disability.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine.




REMAND

As previously noted, new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for degenerative joint disease of the left 
shoulder and cervical spine.  After reviewing the medical 
evidence, the Board finds that further development is 
necessary.  

In September 2006, the veteran stated that he fell off a 
caterpillar/bull dozer in service and injured his left 
shoulder and neck.  He stated that he was treated at the Reno 
Veterans Administration Hospital after the pain intensified 
that evening.  Current diagnoses of degenerative disease of 
the cervical spine and left shoulder disability are of 
record.  The veteran is competent to state that he fell off 
of a caterpillar/bull dozer in service and that he sustained 
a shoulder and neck injury.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.)  Finally, with regard to the left shoulder 
issue, the record includes a VA opinion that the veteran's 
left shoulder pain is more likely than not related to his 
injury while in service.  

In September 2006, the veteran also indicated that he 
received Social Security disability benefits.  Those reports 
are not of record.  

In light of the missing service medical records and the 
competency of the veteran's lay statement, a VA examination 
is needed to identify the veteran's current disabilities and 
to obtain an opinion as to whether any chronic disability is 
etiologically related to service or any event of service.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a).

Finally, the Board also notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Curative VCAA notice is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain from the Social Security 
Administration the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current left shoulder 
disability and degenerative joint disease 
of the cervical spine.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any current left shoulder 
disability and degenerative joint disease 
of the cervical spine capable of diagnosis 
should be clearly reported.  If current 
left shoulder disability and/or 
degenerative joint disease of the cervical 
spine is diagnosed, then the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that such left 
shoulder disability and/or degenerative 
joint disease of the cervical spine are 
causally related to the veteran's active 
duty service, to include duties during 
active duty service.  A rationale for such 
opinions should be furnished.  If the VA 
examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then she/he should indicate this.

4.  After completion of the above, 
readjudicate the matters on appeal.  If 
the benefits sought are not granted, issue 
to the veteran and his representative a 
supplemental statement of the case and 
afford the veteran the appropriate time 
period within which to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


